Exhibit 10.e EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into by and between Cannon Freight System, Inc., a Michigan corporation, (the “Company”), with the guaranty of High Point Transport, Inc., a Florida corporation, and Anthony Vallone, Sr.(“Employee”) effective asof October 25, 2007 or the actual date Employee first reports for work (“Start Date”). RECITAL The Company desires to continue to employ Employee, and Employee is willing to continue his employment by the Company, in each case on the terms and subject to the conditions set forth in this Agreement.The parties agree that any and every preexisting agreement, understanding and arrangement with respect to Employee’s employment and benefits (not including accrued and unpaid compensation and retirement benefits, if any) between the Company and the Employee is cancelled and terminated and replaced by this agreement. NOW, THEREFORE, the parties hereto hereby agree as follows: 1. Position and Duties. 1.1During the term of this Agreement, Employee agrees to be employed by and to serve the Company on a full-time basis as President and Chief Operating Officer,and to perform such duties consistent with such position, or as may be assigned to him from time to time by the Board of Directors. Employee’s principal place of business with respect to his services to the Company shall be Harrison Township, Michigan. All travel expenses of Employee shall be reimbursed in accordance with Section 3.4(c), below. 1.2Employee shall carry out his duties under the general supervision and direction of the Board of Directors of the Company in accordance with the Company’s policies, rules and procedures in force from time to time. 1.3Employee shall devote his full time, attention, skill and efforts to his tasks and duties hereunder and to the affairs of the Company.Without the prior written consent of the Company based on approval by the board of directors, Employee shall not provide services for compensation to any other person or business entity during the Term of his employment by the Company, as defined in paragraph 2.1, or engage in any other business activity (not including any passive investment activities), whether or not such other business activity is pursued for profit or pecuniary advantage. 2.
